IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON
                                                                    FILED
RICHARD WARMATH and                  )                             March 18, 1999
PATRICIA WARMATH,                    )
                                     )                           Cecil Crowson, Jr.
            Plaintiffs/Appellees,    ) Tipton Chancery No. 16384 Appellate C ourt Clerk
                                     )
VS.                                  ) Appeal No. 02A01-9803-CH-00084
                                     )
ROGER D. PAYNE and LAURA             )
MAX RACINE in her capacity as        )
Tipton County Trustee,               )
                                     )
            Defendants/Appellants.   )


          APPEAL FROM THE CHANCERY COURT OF TIPTON COUNTY
                      AT COVINGTON, TENNESSEE
           THE HONORABLE DEWEY C. WHITENTON, CHANCELLOR




ROGER D. PAYNE, pro se
Forrest City, Arkansas



J. HOUSTON GORDON
JASON G. WHITWORTH
Covington, Tennessee
Attorneys for Appellees




AFFIRMED




                                                        ALAN E. HIGHERS, J.



CONCUR:

DAVID R. FARMER, J.

HOLLY KIRBY LILLARD, J.
    This case arises from the filing of a complaint to set aside a tax sale. The
complaint, which was filed by Richard Warmath and Patricia Warmath against Roger

Payne and Laura Racine, the Tipton County Trustee, sought to set aside a tax sale of

property that the Warmaths had owned, but that had been sold to Roger Payne via the tax

sale. The Warmaths claimed that they had not been served with process in the underlying

suit for the collection of delinquent land taxes, and that they were not afforded any notice

of the resultant tax sale. They asserted, therefore, that the tax sale was void and should

be set aside. Motions for summary judgment were filed by both the Warmaths and Payne,

after which the trial court granted summary judgment to the Warmaths and denied Payne’s

motion for summary judgment. Based upon the following, we affirm.



                                     Facts and Procedural History



        On September 17, 1997, the Warmaths filed their Complaint, alleging that they

“were the owners of a .5 acre residential lot with improvements consisting of a house

thereon.” They asserted that a separate action had previously been commenced against

them for the collection of delinquent land taxes, that a default judgment was entered

against them on February 22, 1996, and that the property was sold via a tax sale on April

2, 1996 to Roger Payne. They claimed, however, that they had not been served with

process in the separate proceedings, and that they did not receive any notice of any of the

proceedings at any point prior to or during the statutory period of redemption.1 They

claimed that they were unaware of any of the relevant proceedings until they were served

on August 15, 1997 with a detainer warrant that had been filed by Payne. Accordingly,

they asserted that the tax sale is void and should be set aside.



         On October 3, 1997, the Warmaths served a document titled Plaintiffs’ First Request

for Admissions, which was directed solely to Laura Racine.2 On December 2, 1997, the

Warmaths filed a motion for summary judgment. In a memorandum in support of their


1. Tennessee Code Annotated, title 67, chapter 5, part 27 establishes a one-year period within which a
taxpayer who owns a legal or equitable interest in property that was sold at a tax sale may redeem the
property. See Tenn. Code Ann. § 67-5-2701 et seq.

2. Plaintiffs’ First Request for Admissions begins by stating, “Come now the Plaintiffs . . . and submit their first
request for adm issions to the Def endan t, Laura M ax Ra cine in her capac ity as Tipton County Trustee . . . .”



                                                         2
motion, they asserted that summary judgment was appropriate based upon the matters set

forth in their requests for admissions. 3 As additional support to their motion, they filed an

affidavit executed by Mr. Warmath. Mr. Warmath’s affidavit states, in part, the following:

                3. In March 1995, at the time of the complaint for delinquent taxes
        that was filed against me, my name and address were easily ascertainable
        to anyone who would attempt to locate me.
                4. At all relevant times, including March 1995 onward, my name and
        address have been listed in the local telephone directory for Covington,
        Tipton County, Tennessee.
                5. I and my place of residence, are well known within the community
        of Covington and are readily identifiable.
                6. I have lived at my same residence, which I personally constructed,
        being the same realty which is the subject of this dispute, since 1975.
                7. At no time was I served with a summons or complaint pertaining
        to the suit for delinquent taxes, nor did I have any notice or knowledge
        whatsoever of said tax suit or foreclosure sale until a detainer warrant was
        filed against me in General Sessions Court in the fall of 1997.
                8. At no time have I attempted to avoid service of process of any suit
        for delinquent taxes.

Subsequently, on January 23, 1998, the Warmaths filed an amended affidavit from Richard

Warmath that restates, verbatim, each of the above paragraphs, with the following

additional emphasized language added to paragraph 8:

                8. At no time have I attempted to avoid service of process of any suit
        for delinquent taxes nor have I refused to accept mail, whether certified,
        return receipt requested or otherwise. I did not receive any mail giving me
        notice of either the delinquent taxes owed or the complaint filed in this action.

Also, on January 23, 1998, the Warmaths filed an affidavit from Patricia Warmath that

contains the same statements, verbatim, that were set forth in paragraphs three through

eight of Richard Warmath’s amended affidavit.



         On December 22, 1997, Payne also filed a motion for summary judgment. In the

memorandum that he filed in support of his motion, he argued, among other things, that

the Warmaths had received such notice as would be sufficient to support and enforce the

tax sale.     Payne also filed numerous “exhibits” to support his motion for summary



3. The trial court ultimately granted summary judgment to the Warm aths, and its order granting summar y
judgment reveals th at the trial cou rt’s reaso ning was based , in part, upon matters deemed admitted from
Rac ine’s failure to timely respond. Our de novo review of the trial court’s grant o f s um m ary judgm ent,
however, will be limited to other proof presented to the trial court because such admissions bind only the
spe cific party to whom the request is directed (i.e., Racine ’s adm issions a re not bind ing agains t Payne). See
Porter v. Melton, 1992 WL 29821 (Tenn. App. 1992) (“The language of Rule 36 is clear that a party must
respond . . . , otherwise, the requests will be deemed admitted by that pa rty.”). See also 8A Charles A.
W right, et al. , Federal Practice and Procedure § 2264 at 580 (2nd ed. 1994) (analyzing federal Rule 36, which
is substantially the same as Tenne ssee Rule 36); 7 James W m. Moore, Moore’s Federal Practice § 36.03[6]
(3rd ed. 1998) (analyzing the comparable federa l Rule 36).

                                                        3
judgment, though most of these “exhibits” either were simply copies of earlier filed

pleadings, which unnecessarily cluttered and expanded the breadth of the record,4 or were

unauthenticated documents that were improper for consideration as submitted.5 We note,

however, that the following documents were also included among Payne’s “exhibits:” (1)

a certified copy of the deed that originally transferred the subject property to the Warmaths

on October 15, 1974; (2) a certified copy of the order for judgment by default entered

against the Warmaths; (3) a certified copy of the clerk and master’s deed, which

transferred and conveyed the subject property to Roger Payne and which described the

conditions upon which the transfer was based; and (4) a copy of a Notice of Tax Sale,

which was printed in The Covington Leader6 on Wednesday, March 13, 1996 to give public

notice of a tax sale to be held Tuesday, April 2, 1996, which listed the Warmaths and the

subject property.



         In addition to responses that were filed to the two separate motions for summary

judgment, additional affidavits were filed, including affidavits taken from Judy Barkelew and

Byron Ponder. Ms. Barkelew’s affidavit states the following:

                 I am the Clerk and Master of the Chancery Court of Tipton County,
         Tennessee and held that position when the delinquent taxes of the Plaintiffs
         were filed in Chancery Court and notices sent out on those taxes.
                 The procedure our office follows which was followed in this case is to
         send a letter to the taxpayer at the address provided by the assessor or any
         other address of which we have notice by certified mail. If the certified letter
         is returned to us as unclaimed as it was in this situation, we then send
         another letter to the same address that is not certified. If that letter is not
         returned to us as undeliverable, we then proceed on the grounds that the
         taxpayer has been given proper notice of the tax suit.
                 We sent a certified letter to Mr. and Mrs. Warmath which was returned
         by the postal service as unclaimed and then we sent another letter that was
         not certified to the same address as that shown on the certified letter. This
         letter was never returned to us.
                 The second letter we sent after the tax sale was to the address of the
         plaintiffs before their address was changed by 911. However, this letter was
         not returned to us so we deemed it as having been delivered.



4. This practice of submitting copies of earlier filed plea dings as exhibits to subs equ ent p leadin gs re pea tedly
occurred to an exc ess ive ex trem e in this cas e, wh ich ha s m ade our re view o f the r eco rd un nec ess arily
b ur de ns om e and difficu lt. Accordin gly, to alleviate the a dded c osts an d difficulties associa ted w ith this
unnecessary repetition, we urge pa rties who are filing pap ers to give greater c onsider ation, in app ropriate
circumstances, to their ability to simply cite to other documents that have already been filed with the court.
See The Bluebook , A Uniform System of Citation, practitioners’ note P.7, table T.8 (16th ed. 1996).

5. The particular unauthenticated documents to which we refer were neither self-authenticating nor supported
by any ev idenc e, by a ffida vit or otherw ise, purpo rting to identify or esta blish the au thenticity of the d ocum ent.

6. See Tenn. R. Evid. 902(6).

                                                            4
               The procedures we followed in this particular case are the same that
        we follow in every case.

Mr. Ponder’s affidavit states that he is the postmaster of the Covington, Tipton County Post

Office, and that he has knowledge that the county had a substantial problem in 1993 and

1994 in mailing tax notices due to a new “911 addressing system” that was placed into

effect in February 1993. He explained that a great number of tax notices were “returned

to sender” in these years.



        On January 30, 1998, Payne filed and served upon the Warmaths requests for the

production of documents. He concurrently filed a document titled Motion to Postpone

Hearing for Summary Judgment Until Plaintiffs Have Provided Documents Requested by

Defendant Under Discovery. On February 23, 1998, the Warmaths filed and served

responses to the requests for documents.



        The motions for summary judgment were heard by the trial court on February 24,

1998. Thereafter, on May 11, 1998, the trial court entered an order that granted summary

judgment to the Warmaths and denied Payne’s motion for summary judgment. By the

terms of this order, the sale of the Warmaths’ property to Payne was set aside and

declared null and void. Payne appealed.



        On appeal, Payne sets forth numerous “issues” in his statement of the issues. He

has failed, however, to comply with Tennessee Rule of Appellate Procedure 27(a)(7), 7

Tennessee Rule of the Court of Appeals 6(a), 8 and/or Tennessee Rule of the Court of


7. Rule 27(a)(7) of the Tennessee Rules of Appellate Procedure requires the appellant to provide in his brief
an argument setting forth his contentions with respect to each issue presented, with citations to authority and
approp riate refere nces to the reco rd. See Tenn. R. App. P. 27(a)(7).

8.   Rule 6(a) of the Tennessee Rules of the Court of Appeals establishes the following:

        (a) Written argument in regard to each issue on appeal shall contain:

          1. A st atem ent b y the a ppe llant of the alleged erroneous action of the trial court which
        raises the issue and a statement by the appellee of any action of the trial court which is relied
        upon to correct the alleged error, with citation to the record where the erroneous or corrective
        action is recorded.

          2. A statement showing how such alleged error was seasonably called to the attention of the trial
        judge with citation to that part of the record where appellant’s ch alleng e of th e alleg ed er ror is
        recorded.

          3. A statement reciting wherein appellant was prejudiced by such alleged error, with

                                                       5
Appeals 6(b)9 with respect to the majority of these issues, and we deem such issues to be

waived. In the exercise of our discretion, however, we choose to address the first issue

stated below, which Payne has addressed in his argument, though without any citation to

authority or references to the record. Accordingly, the following issues remain before this

Court:

         I. Whether the trial court abused its discretion by failing to continue this matter
         before hearing the motions for summary judgment, in order to afford Payne
         additional opportunity to conduct discovery.

         II. Whether the trial court erred in vacating the tax sale by concluding, as a matter
         of law, that the Warmaths had not been afforded adequate notice of the tax sale.



                                                    Analysis



         Payne asserts that he should have been granted a continuance to postpone any

hearing of the summary judgment motions in order to afford him additional opportunity to

conduct discovery. While it is true that, on January 30, 1998, Payne filed and served

requests for the production of documents and his Motion to Postpone Hearing for

Summary Judgment Until Plaintiffs Have Provided Documents Requested by Defendant

Under Discovery, no notice of any hearing upon this motion for continuance appears within

the record.        Furthermore, nothing within the record suggests that this motion for

continuance was otherwise set for hearing or brought to the trial judge’s attention.

Moreover, we note that the specific relief sought by Payne’s motion for continuance was

“that no hearing or preceding [sic] occur until Plaintiffs’ [sic] provided all documentation



         citations to the record showing where the resultant prejudice is recorded.

          4. A statement of each determinative fact relied upon with citation to the record where
         evidence of each such fact may be found.

Tenn. R. Ct. App. 6(a). This Court has not previously required any structured form ality in com plying w ith Ru le
6(a), nor a re we sugg estin g tha t any s uch form ality w as ne ces sary in the ins tant c ase . It is ne ces sary,
however, for parties to include the substance of Rule 6(a) within the argument of their briefs with respe ct to
each issue.

9. Rule 6(b) of the Tennessee Rules of the Court of Appeals provides:

          No complaint of or reliance upon action by the trial court will be considered on appeal unless
         the argument thereon contains a specific reference to the page or pages of the record where
         such action is recorded. No assertion of fact will be considered on appeal unless the
         argument upon such assertion contains a referen ce to the page or pages of the reco rd where
         evidence of such fact is recorded.

Tenn. R. Ct. App. 6(b).

                                                         6
requested by Defense.” This specific relief that was sought had, in fact, been satisfied

based upon the Warmaths’ timely responses to Payne’s requests for production,10 which

were provided to Payne prior to the commencement of the summary judgment hearing.

Last, we note that nothing in the record suggests that Payne contested the sufficiency of

the Warmaths’ responses prior to the summary judgment hearing, whether by a motion to

compel or otherwise. Accordingly, because these matters were not properly raised before

the trial court, they cannot now be raised for the first time on appeal, and we find no basis

for appellate relief on these grounds. Simpson v. Frontier Community Credit Union, 810
S.W.2d 147, 153 (Tenn. 1991); Lawrence v. Stanford, 655 S.W.2d 927, 929 (Tenn. 1983).



        Payne also asserts that the trial court erred in vacating the tax sale by concluding,

as a matter of law, that the Warmaths had not been afforded proper notice. At this

juncture, we find it appropriate to reiterate a few pertinent facts. The affidavits of Richard

and Patricia Warmath state that they “did not have any notice or knowledge whatsoever

of [the] tax suit or foreclosure sale until a detainer warrant was filed.” The Tipton County

Clerk and Master’s affidavit, however, states that, at some point prior to the tax sale and

after notice via certified mail was returned as “unclaimed,”11 notice was sent “not certified.”

Payne contends that this proof establishes that the Warmaths received actual notice.

While it is true that a rebuttable presumption of fact that mail was received may arise under

Tennessee law, Ms. Barkelew’s affidavit did not set forth the essential and necessary

elements required to raise this presumption. See U.S. Life Title Ins. Co. v. Department of

Commerce and Ins., 770 S.W.2d 537, 542 (Tenn. App. 1988). Such a presumption arises

only upon proof that the item was duly mailed, which “requires evidence that the letter was

properly addressed, properly stamped, and duly deposited with the post office.” Id.

(citations omitted). See also 29 Am. Jur. 2d, Evidence §§ 262-64 (1994). Because Ms.

Barkelew’s statement was insufficient to raise a rebuttable presumption of receipt, the

Warmaths’ contention, that they did not receive any actual notice of the tax suit or




10. The W arm aths prov ided t heir re spo nse s with in 30 d ays in a cco rdan ce w ith Ru le 34.02 of the Tennessee
Rules of Civil Procedure.

11. Payne asserts that “unclaimed” amounts to a refusal of delivery, but we decline to accept such a strained
construction of this term.

                                                         7
foreclosure sale, is not disputed by any other competent proof.



         Payne also contends that the Warmaths received constructive notice from the

Notice of Tax Sale that was printed in the Covington Leader. This Court has previously

recognized, however, that where constructive service or notice is resorted to, constitutional

due process requirements must be satisfied. Freeman v. City of Kingsport, 926 S.W.2d
247, 249 (Tenn. App. 1996). These due process considerations “require that an interested

party receive actual notice of a proceeding in rem which affects their interest in property

if the interested party’s name and address are reasonably ascertainable.” Morrow v.

Bobbitt, 943 S.W.2d 384, 391 (Tenn. App. 1996). See also Mennonite Bd. of Missions v.

Adams, 462 U.S. 791, 799-800 (1983). In this case, the only proof that was presented to

the trial court regarding whether the Warmaths’ names and address were reasonably

ascertainable established that the W armaths’ names were known and that their address

was easily ascertainable.12 Accordingly, as a matter of law, constructive notice did not

satisfy constitutional due process requirements, and actual notice was required. Moreover,

because actual notice was not provided, as explained earlier, the tax sale violated the

Warmaths’ due process rights. See Sunburst Bank v. Patterson, 971 S.W.2d 1, 5 (Tenn.

App. 1997).



                                                   Conclusion



         Based upon the foregoing, we affirm the trial court’s grant of summary judgment to

the Warmaths and its denial of summary judgment to Payne. Costs of this appeal are

taxed to Payne, for which execution may issue if necessary.




                                                                                   HIGHERS, J.




12. Judy Barkelew’s and Byron Ponder’s affidavits suggest that the Warmaths’ address had changed as a
resu lt of a new “911 addressing system.” The Warmaths’ affidavits, however, state that they not only lived
in (i.e., were in possession of) the subject property, but that their correct address was listed in the local
telep hon e dire ctory a nd th at the resid enc e wa s we ll kno wn a nd re adily ide ntifiab le with in the com mu nity.

                                                           8
CONCUR:




FARMER, J.




LILLARD, J.




              9